Per Curiam:
The charge, of the learned judge beloiv was an accurate and ■clear statement of the law of this case. Nor do we see any error in his rulings upon the offers of evidence.
It may be that the deed from James llortland to his son Elias-was a fraud upon the creditors of the former, and. that Elias might have refused to execute the trust in favor of his brothers and sisters, yet the creditors of J ames are not here to complain *393and as to the trust, it is sufficient to say that the sheriff’s vendee of Elias’ real estate, who is a mere volunteer, has no standing to compel him to be a rogue, and cheat his brothers and sisters out of their share of the farm. If Elias chooses to be honest and execute the trust, we know of no law to prevent him.
Judgment affirmed.